Conviction is for burglary. Punishment, two years confinement in the penitentiary.
The record is before us without bills of exception, save one, which is not authenticated in any way. It does not bear the approval of the trial judge, and therefore cannot be considered. The only question for review is the sufficiency of the evidence to support the judgment. *Page 126 
Appellant was indicted for the burglary of a house occupied by Henry Marucheau. Marucheau was in the grain and hay business in San Antonio in December, 1920, under the firm name of The Marucheau Grain Company. Appellant was in the same kind of business about two blocks distant from Marucheau's. On the morning of December 29, upon going to his place of business Marucheau discovered that his hay barn or warehouse had been burglarized during the night and nine bales of alfalfa taken. Leaves and stems of alfalfa were discovered leading from the door to a fence and also on the fence, and on the ground on both sides of the fence. On the outside of the fence were discovered tracks of a truck, the impression of one of the tires showing it to have been a "diamond tread." This truck track was followed by means of the impression left on the ground and also by scattered alfalfa leaves to appellant's place of business. There a truck was found having one casing with a tread corresponding to the impression followed from the burglarized premises. Inside the truck were found alfalfa leaves and stems. In the barn of appellant were found nine bales of alfalfa corresponding in quality with that lost by Marucheau, and differing in quality from other alfalfa in appellant's barn. Appellant himself pointed out to the detective the nine bales of alfalfa belonging to Marucheau, and which was claimed and taken by the latter. The foregoing statement of the facts is sufficient to indicate that the evidence is amply sufficient to sustain the verdict of the jury, and the judgment entered thereon.
The judgment of the trial court is affirmed.
Affirmed.